Citation Nr: 1453127	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-14 516A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for reactive airway dysfunction.

2.  Entitlement to service connection for restrictive airway disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel
INTRODUCTION

The Veteran served on active duty from June 1962 to June 1965 with additional service in the Army National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in  St. Petersburg, Florida.

The Veteran provided testimony in September 2013 before the undersigned at a hearing held at the Board.  A transcript of his testimony has been added to the claims file.


FINDING OF FACT

The Veteran's diagnosed reactive airway dysfunction and restrictive airway disease are likely attributable to his active military service. 


CONCLUSION OF LAW

The Veteran has reactive airway dysfunction and restrictive airway disease that are likely the result of disease incurred during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). 

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337   (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.") 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Active service includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which the veteran was disabled from an injury incurred in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training includes duty, other than full-time duty, prescribed for the Reserves.  38 U.S.C.A. § 101(23) (A).

A person who is a member of the National Guard, performing full-time duty to a State, must be serving under authority of 32 U.S.C.A. §§ 316 , 502-05 or 10 U.S.C.A. § 2101 et seq., in order to qualify for ACDUTRA or INACDUTRA status.  See 38 C.F.R. §§ 3.6(c)(3)-(4), (d)(3)-(4) , 3.7(m), (o); see also 32 U.S.C.A. §§ 316 (President can detail National Guardsmen to train civilians at rifle ranges); 502 (requiring drills and field exercises for National Guardsmen); 503 (requiring participation in field exercises in both field and coast- defense instruction); 504 (allowing National Guardsmen to participate in schools and small arms competitions); 505 (allowing National Guardsmen to attend military schools); 10 U.S.C.A. § 2101 et seq. (creating and allowing the President to deploy Senior Reserve Officers' Training Corps) (West 2002).  Otherwise, the person claiming a benefit must be on federal active duty.  See 38 C.F.R. §§ 3.1(d); 3.6(b).

ACDUTRA is, generally, full-time duty in the Armed Forces performed by Reservists for training purposes.  38 U.S.C.A. § 3.6(c)(1).  Inactive duty for training is generally duty (other than full-time duty) prescribed for Reserves or duty performed by a member of the National Guard of any state (other than full-time duty).  38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2014). 

National Guard duty is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state. "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States; at all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007). 

Therefore, to have basic eligibility for Veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316 , 502, 503, 504, or 505.  Id. 

M21-1R, Part III, subpart ii, 6.3.c. notes that full-time National Guard service is considered ACDUTRA under 38 U.S.C.A. § 101(22)(C) if performed under 32 U.S.C. §§ 316, 502, 503, 504, or 505.  This is so whether the individual is performing operational duty or undergoing training.  The section notes that operational duty includes Active Guard Reserves (AGR) and active duty support (ADS), which apply to Guard personnel as well as to Reservists serving in these capacities.  

An additional note reflects that, since 1964, National Guard members have been assigned to full-time operational duty under 32 U.S.C. § 502(f) to provide full-time support to Guard components even though they are not activated. 

The Board finds that the Veteran was on a period of ACDUTRA on 9/11/01, 9/22/01-9/28/01, 9/29/01-10/11/01 and 10/13/01-10/19/01.  Orders show that the Veteran provided full-time National Guard service under 32 U.S.C. § 502 during these time periods.

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service treatment records indicate that the Veteran reported to the World Trade Center for duty on September 11, 2001.  He was treated for smoke inhalation with oxygen.  

A January 2009 letter from a physician with the World Trade Center Medical Monitoring and Treatment Program indicates the Veteran has reactive airway dysfunction syndrome and restrictive airway disorder.

A November 2009 letter from Dr. R at the Long Island Clinical Center of the World Trade Center Medical Monitoring and Treatment Program indicates that the Veteran has reactive airway dysfunction syndrome due to his work at Ground Zero.

A February 2012 letter from Dr. B, a private physician, indicates that the Veteran had pulmonary injuries following the terrorist attack on the World Trade Center in New York City.  

The Board finds that the evidence indicates that the Veteran has current reactive and restrictive airway disabilities that are related to his period of ACDUTRA in September 2001 and October 2001.  In so finding, the Board acknowledges a March 2010 VA examiner's opinion in which it was concluded that the Veteran currently has reactive airway dysfunction syndrome which is less likely than not related to active service.  Specifically, the examiner indicated that he doubted that the Veteran's seven-day exposure at the World Trade Center caused a "silicosis" but that that it "could have contributed" to his development of chronic obstructive pulmonary disease (further identified as reactive airway dysfunction syndrome).  See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. at 23 (medical opinions which are speculative or inconclusive in nature cannot support a claim).  Due to the contradictory nature of the VA examiner's report, the Board finds it less probative than the other medical opinions of record.  Thus, entitlement to service connection for these disabilities is therefore granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for reactive airway dysfunction is granted.

Entitlement to service connection for restrictive airway disease is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


